DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 12/18/2020. 
3. Please note claims 1-20 are pending and claim 1 and 11 are  independent.
Information Disclosure Statement
4. The information disclosure statements filed 12/18/2020 and 01/11/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Double Patenting Rejections
5. The Double Patenting Rejections is hereby held abeyance. The rejections will be presented when allowable subject matter is established and the rejections deems necessary.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


5.1. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10929363 (issued 02/23/2021 to the parent application 15/349591). Although the conflicting are not patentably distinct from each other because since the claims of the U.S. Patent 10929363 contain elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Detailed mappings between limitation/claim of the instant application and U.S. Patent 10929363 will be again presented when allowable subject matters defined for the instant application and the U.S. Patent 10929363 and terminal disclaimer deems necessary. 
Instant Application claims 1-20
Patent 10929363 claims 1-20
1. A computer program product for providing support for identification of problem root cause in a computing system, the computer program product comprising one or more computer readable storage 
providing a knowledge base for mapping monitoring programs with respective to one or more technical problem definitions and a predefined system configuration, the technical problems being defined using a predefined data structure;

providing a monitor system for monitoring the computing system using the monitoring programs;
receiving from a requester an inquiry relating to the computing system, the inquiry indicating a technical problem statement of the computing system;
parsing the received inquiry for constructing a problem description in 









identifying a set of monitoring programs of the knowledge base using the constructed problem description;




using software and/or hardware configuration data of the computing system for instantiating the set of monitoring programs in the monitor system; and

providing the instantiated programs to the requester as support for identification of the problem root cause.


2. The computer program product as recited in claim 1, a monitoring program of the set of monitoring programs comprising real-time data monitoring instructions that when executed perform a real-time evaluation of current performances of the computing system.





4. The computer program product as recited in claim l, the set of monitoring programs comprising multi-step processing instructions that when executed perform a guided step-by-step execution.


5. The computer program product as recited in claim 4, wherein a switch between 


6. The computer program product as recited in claim 1, wherein the monitor system is part of the computing system or of a remote computing system connected to the computing system.


7. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for:
receiving a selection of one or more instantiated monitoring programs, and responsive to the received selection executing the selected monitoring programs on the computing system via the associated 

8. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for:
providing an interface, wherein the inquiry is received via the interface, the providing of the instantiated programs comprising: 
displaying on the interface user interface elements pointing to the instantiated programs in the monitoring system.

9. The computer program product as recited in claim 8, wherein the user interface elements comprise hyperlinks.


assigning to each of the instantiated programs a residency time; and
in response to determining that time elapsed from providing an instantiated program of the instantiated programs exceeds the respective residency time deleting the instantiated program.


11. A system, comprising:
a memory for storing a computer program for providing support for identification of problem root cause in a computing system; and
a processor connected to said 

providing a knowledge base for mapping monitoring programs with respective to one or more technical problem definitions and a predefined system configuration, the technical problems being defined using a predefined data structure;

providing a monitor system for monitoring the computing system using the monitoring programs;
receiving from a requester an inquiry relating to the computing system, the inquiry indicating a technical problem statement of the computing system;











identifying a set of monitoring programs of the knowledge base using the constructed problem description;




using software and/or hardware configuration data of the computing system for instantiating the set of monitoring programs in the monitor system; and

providing the instantiated programs to the requester as support for identification of the problem root cause.


12. The system as recited in claim 11, a monitoring program of the set of monitoring programs comprising real-time data monitoring instructions that when executed perform a real-time evaluation of current performances of the computing 

13. The system as recited in claim 11, a monitoring program of the set of monitoring programs comprising instructions that when executed perform an offline evaluation of performances of the computing system using hist01ical data collected for at least the computing system.


14. The system as recited in claim 11, the set of monitoring programs comprising multi-step processing instructions that when executed perform a guided step-by-step execution.


15. The system as recited in claim 14, 

16. The system as recited in claim 11, wherein the monitor system is part of the computing system or of a remote computing system connected to the computing system.


17. The system as recited in claim 11, wherein the program instructions of the computer program further comprise:

receiving a selection of one or more instantiated monitoring programs, and
 responsive to the received selection executing the selected monitoring programs on the computing system via the associated monitoring system.


providing an interface, wherein the inquiry is received via the interface, the providing of the instantiated programs comprising: displaying on the interface user interface elements pointing to the instantiated programs in the monitoring system.

19. The system as recited m claim 18, wherein the user interface elements comprise hyperlinks.

20. The system as recited in claim 11, wherein the program instructions of the computer program further comprise:

assigning to each of the instantiated programs a residency time; and

in response to determining that time elapsed from providing an instantiated program of the instantiated programs exceeds the respective residency time deleting the instantiated program.

providing a knowledge base for mapping monitoring programs with respective to one or more technical problem definitions and a predefined system configuration, the technical problems being defined using a predefined data structure; 
providing a monitor system for monitoring the computing system using the monitoring programs; receiving from a requester an inquiry relating to the computing system, the inquiry indicating a technical problem statement of the computing system; 
parsing the received inquiry for constructing a problem description in 
identifying a set of monitoring programs of the knowledge base using the constructed problem description by performing a search in the knowledge base using the constructed problem description thereby resulting in a ranked 
using software and/or hardware configuration data of the computing system for instantiating the set of monitoring programs in the monitor system; and 
providing the instantiated programs to the requester as support for identification of the problem root cause.

2. The computer program product of claim 1, a monitoring program of the set of monitoring programs comprising real-time data monitoring instructions that when executed perform a real-time evaluation of current performances of the computing system.



4. The computer program product as recited in claim 1, the set of monitoring programs comprising multi-step processing instructions that when executed perform a guided step-by-step execution.

5. The computer program product as recited in claim 4, wherein a switch 

6. The computer program product as recited in claim 1, wherein the monitor system is part of the computing system or of a remote computing system connected to the computing system.

7. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: receiving a selection of one or more instantiated monitoring programs, and responsive to the received selection executing the selected monitoring programs on the computing system via the associated 

8. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: 
providing an interface, wherein the inquiry is received via the interface, the providing of the instantiated programs comprising: 
displaying on the interface user interface elements pointing to the instantiated programs in the monitoring system.

9. The computer program product as recited in claim 8, wherein the user interface elements comprise hyperlinks.


assigning to each of the instantiated programs a residency time; and in response to determining that time elapsed from providing an instantiated program of the instantiated programs exceeds the respective residency time deleting the instantiated program.

11. A system, comprising: a memory unit for storing a computer program for providing support for identification of problem root cause in a computing system; and 
a processor coupled to the 
providing a knowledge base for mapping monitoring programs with respective to one or more technical problem definitions and a predefined system configuration, the technical problems being defined using a predefined data structure; 
providing a monitor system for monitoring the computing system using the monitoring programs; 
receiving from a requester an inquiry relating to the computing system, the inquiry indicating a technical problem statement of the computing system; 

identifying a set of monitoring programs of the knowledge base using the constructed problem description by performing a search in the knowledge 
using software and/or hardware configuration data of the computing system for instantiating the set of monitoring programs in the monitor system; and 
providing the instantiated programs to the requester as support for identification of the problem root cause.

12. The system of claim 11, a monitoring program of the set of monitoring programs comprising real-time data monitoring instructions that when executed perform a real-time evaluation of current performances of 

13. The system as recited in claim 11, a monitoring program of the set of monitoring programs comprising instructions that when executed perform an offline evaluation of performances of the computing system using historical data collected for at least the computing system.

14. The system as recited in claim 11, the set of monitoring programs comprising multi-step processing instructions that when executed perform a guided step-by-step execution.

15. The system as recited in claim 

16. The system as recited in claim 11, wherein the monitor system is part of the computing system or of a remote computing system connected to the computing system.

17. The system as recited in claim 11, wherein the program instructions of the computer program further comprise: 
receiving a selection of one or more instantiated monitoring programs, and responsive to the received selection executing the selected monitoring programs on the computing system via the associated monitoring system.

providing an interface, wherein the inquiry is received via the interface, the providing of the instantiated programs comprising: displaying on the interface user interface elements pointing to the instantiated programs in the monitoring system.

19. The system as recited in claim 18, wherein the user interface elements comprise hyperlinks.

20. The system as recited in claim 11, wherein the program instructions of the computer program further 
assigning to each of the instantiated programs a residency time; and 
in response to determining that time elapsed from providing an instantiated program of the instantiated programs exceeds the respective residency time deleting the instantiated program.


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 1-6 and 11-16 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Nickolov et al.: “TECHNIQUES FOR EVALUATING SERVER SYSTEM RELIABILITY, VULNERABILITY AND COMPONENT COMPATIBILITY USING CROWDSOURCED SERVER AND VULNERABILITY DATA” (United States Application Publication US 2017/0034023 A1, filed July 26, 2016; and published: February 2, 2017, hereafter “Nickolov”), in view of 
Ritz et al.: “PROGRAMMATIC COMPUTER PROBLEM DIAGNOSIS AND RESOLUTION AND AUTOMATED REPORTING AND UPDATING OF THE SAME” (United States Application Publication US 20040225381 A1, filed August 30, 2003; and published: November 11, 2004, hereafter “Ritz”).

As per claim 1, Nickolov teaches a computer program product for providing support for identification of problem root cause in a computing system, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming 
providing knowledge base mapping monitoring programs with respective to one or more technical problem definitions and a predefined system configuration, the technical problems being defined using a predefined data structure (See [0204]-[0213] DG (DataGrid) Database is configured or designed to: 
store telemetry data, analysis results, configurations, signals, package data, vulnerability data, analysis data, 
trigger events including continuously and/or periodically in use, storage for the telemetry data and analysis data, 
store received telemetry information about tracked servers, 
retrieve intermediate analytics data/state to facilitate further computations/ machine learning , and 
retrieve configuration information about a queried server. 
Here server configuration is the system configuration, vulnerability data defines problem; all analysis/telemetry data is the technical information stored in the data grid database and database is a predefined data structure; and triggering events including 
providing a monitor system for monitoring the computing system using the monitoring programs (See [0128] DataGrid Component(s) /Application(s) may include Subscriber component(s) to providing functionality for monitoring and acquiring various types of information from the data center system(s)/component(s), and for reporting/providing at least a portion of the acquired information to the DataGrid System. Here DataGrid Component(s) /Application(s), for example, the Subscriber component(s) is the monitoring program(s) for monitoring and DG server is the monitor system); 
receiving from a requester an inquiry relating to the computing system, the inquiry indicating a technical problem statement of the computing system (See [0056] and [0197]-[0201], a command line utility for querying the DataGrid Application API to get information about servers, configurations and vulnerabilities pertaining to one or more specified accounts(s) and queries received are executed to perform data filtering and aggregation, notifications of changes and triggering conditions. Here the information about servers, configurations and vulnerabilities pertaining to one or more specified accounts(s) are interpreted the technical problem statement); and 
parsing the received inquiry for constructing a problem description in accordance with the predefined data structure (See Fig. 4, [0199] and [0248], subscribe queries from that is used to define the technical problems that are stored in the knowledge base (See [0204]-[0206], [549], and [0608], DG Database 426 may be configured or designed to store telemetry data, analysis data/results, subscriber information, configurations, signals, package data, vulnerability data, subscriber information; the DG database may be queried to identify subscriber system(s) having system configurations which include the identified system component and to determine (614) if the configuration of identified subscriber system matches that of any other subscriber system con figuration in DG database, etc. Here the DG database stores data for querying, matching and determining system configuration, analysis data/results, vulnerability data, … etc. reads on knowledge base being used to define the technical problems that are stored in the knowledge base).
Although Nickolov extensively teaches using monitoring tools such as Nagios or Ganglia to monitor resources and performance of servers, networks, applications and services (See [0090]), however, Nickolov does not explicitly teach identifying a set of monitoring programs of the knowledge base using the problem description.

identifying a set of monitoring programs of the knowledge base using the problem description (See Fig. 2, [0036], [0043]-[0044] and Page 7, the right column, claim 31, the set of monitoring programs includes a monitoring module and coupled diagnostics and resolution sub-modules in which the monitoring module that maintains rules regarding when the diagnosis module should be invoked, wherein the monitoring module causes the diagnosis module to be invoked in response to the problem detection module detecting the problem if the rules so permit).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s invention was made to combine the teaching of Ritz with Nickolov reference because Ritz is dedicated to enabling an operating system to better determine the root cause of computing system problems, and Nickolov is dedicated to evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data, the combined teaching would have allowed Nickolov to utilize monitoring program and further utilize diagnostics program to resolve detected system problems for improving sever system metrics, including reliability and performance.
Nickolov in view of Ritz further teaches the following:
instantiating the set of monitoring programs in the monitor system (See Ritz: [0018], once the root cause of the problem is diagnosed, a resolution module corresponding to that root cause may be invoked to programmatically resolve the problem.); and 
providing the instantiated programs to the requester as support for identification of the problem root cause (See Ritz: [0018], the diagnostics module queries the log file for events relevant to diagnosis of the problem, and identifies the root cause by evaluating the results of the query. Once the root cause of the problem is diagnosed, a resolution module corresponding to that root cause may be invoked to programmatically resolve the problem). 

As per claim 2, Nickolov in view of Ritz teaches the computer program product as recited in claim 1, a monitoring program of the set of monitoring programs comprising real-time data monitoring instructions that when executed perform a real-time evaluation of current performances of the computing system (See Ritz: [0030], monitoring events is an act within an operating system, event providers 262 communicate events 202 to a logger and the amount of data that is to be collected at any given point is bounded by the then existing circumstances. An act within an operating system and event data collected depends on then existing circumstances teaches real-time). 

As per claim 3, Nickolov in view of Ritz teaches the computer program product as recited in claim 1, a monitoring program of the set of monitoring programs comprising instructions that when executed perform an offline evaluation of performances of the computing system using historical data collected for at least the computing system (See Nickolov: [0144],  Monitoring Tools 302 may be configured or designed to include functionality for sending email notification of service availability events (e.g., offline or online) to the application Email Server 344, and for sending signals directly to the Subscriber Gateways 310 (e.g., using web-hooks or API calls).). 

As per claim 4, Nickolov in view of Ritz teaches the computer program product as recited in claim 1, the set of monitoring programs comprising multi-step processing instructions that when executed perform a guided step-by-step execution (See Ritz: [0038], a policy that an IT manager may apply to monitoring service 212 is that no automatic problem resolution steps are to be taken. This would allow the user or IT manager to decide whether or not to perform the action instead of having computing system 201 perform the action automatically. A computer process instructions or manual diagnostic steps teaches step by step execution, for example, computer instructions is executed one after another as pre-programmed). 

Nickolov in view of Ritz teaches the computer program product as recited in claim 4, wherein a switch between the steps is controlled by the requester (See Ritz: [0038], an IT manager may apply to monitoring service 212 is that no automatic problem resolution steps are to be taken. Stop automatic steps teaches a switching from automatic to a non-automatic). 

As per claim 6, Nickolov in view of Ritz teaches the computer program product as recited in claim 1, wherein the monitor system is part of the computing system or of a remote computing system connected to the computing system (See Ritz: Fig. 2 and [0028], the monitoring system is part of the computing system). 

As per claims 11-16, the claims recite a system, comprising a memory for storing a computer program for providing support for identification of problem root cause in a computing system and a processor connected to said memory, wherein said processor is configured to execute program instructions (See Nickolov: [0013] and [0104], various method(s), system(s) and/or computer program product(s) may be operable to cause at least one processor to execute a plurality of instructions, and the information and program instructions may be employed to implement the systems/methods, one or more embodiments relates to machine readable media that include program instructions, state information, etc. for performing various operations) as recited in 
Therefore, claims 11-16 are rejected along the same rationale that rejected claims 1-6, respectively.

6.2. Claim 7-9 and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Nickolov in view of Ritz, as applied to claims 1-6 above, and further in view of 
Halbert et al.: “SYSTEM AND METHOD FOR OPTIMIZING CONTROL OF PCA AND PCEA SYSTEM” (United States Application Publication US 20070299389 A1, filed June 13, 2007; and published December 27, 2007, hereafter “Halbert”). 

As per claim 7, Nickolov in view of Ritz does not explicitly teach the computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: receiving a selection of one or more instantiated monitoring programs, and responsive to the received selection executing the selected monitoring programs on the computing system via the associated monitoring system.
However, as an analogous art on event monitoring and processing, Halbert teaches receiving a selection of one or more instantiated monitoring programs, and responsive to the received selection executing the selected monitoring programs on the computing system via the associated monitoring system (See [0039], the PCA Control 
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s invention was made to combine the teaching of Halbert with Nickolov in view of Ritz reference because Ritz is dedicated to enabling an operating system to better determine the root cause of computing system problems, Nickolov is dedicated to evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data, and Halbert is dedicated to reducing false alarms for maintaining normal functionalities of multiple selectable monitoring modules, and the combined teaching would have provided Ritz in view of Nickolov with flexibilities for monitoring and processing events via selectable and specific monitoring module for specific event.

As per claim 8, Nickolov in view of Ritz, and further in view of Halbert teaches the computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: 

displaying on the interface user interface elements pointing to the instantiated programs in the monitoring system (See Halbert: Fig. 5 and [0045], a display switch is provided that permits a clinician to select for displaying both data from the SpO2 module, the SpO2 module, the controller and data received by the controller). 

As per claim 9, Nickolov in view of Ritz, and further in view of Halbert teaches the computer program product as recited in claim 8, wherein the user interface elements comprise hyperlinks (See Nickolov: [1142], providing hyperlinks to more data about the vulnerability (e.g., security database pages provided by the package's vendor or security analysis company, etc.)). 

As per claims 17-19, the claims recite a system, comprising a memory for storing a computer program for providing support for identification of problem root cause in a computing system and a processor connected to said memory, wherein said processor is configured to execute program instructions (See Nickolov: [0013] and [0104], various method(s), system(s) and/or computer program product(s) may be operable to cause at least one processor to execute a plurality of instructions, and the information and program instructions may be employed to implement the systems/methods, one or more embodiments relates to machine readable media that include program instructions, state information, etc. for performing various operations) as recited in claims 7-9, respectively and as rejected above under 35 U.S.C. § 103 as being unpatentable over Nickolov in view of Ritz and further in view of Halbert.
Therefore, claims 17-19 are rejected along the same rationale that rejected claims 7-9, respectively.

6.3. Claim 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Nickolov in view of Ritz, as applied to claims 1-6 above, and further in view of 
TOMOMURA: “COMPUTER PROGRAMS, SECRET MANAGEMENT METHODS AND SYSTEMS” (United States Application Publication US 20170201372 A1, filed July 18, 2016; and published July 13, 2017). 


However, TOMOMURA teaches assigning to each of the instantiated programs a residency time (See [0174], the control module 10 may measure time, for example, using a timer, and, when the elapsed time from a disconnection exceeds predefined time period, the control module 10 may erase a split file and split file meta-data on the main memory 102. The predefined time period is the assigned time for the split files on memory, the instantiated program).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s invention was made to combine the teaching of Halbert with Nickolov in view of Ritz reference because Ritz is dedicated to enabling an operating system to better determine the root cause of computing system problems, Nickolov is dedicated to evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data, and TOMOMURA is dedicated to providing protection and control for information security, and the combined teaching would have improved performance of Ritz in view of Nickolov’s system by preventing running away monitoring programs or modules to exhaust computing resources endlessly.
Nickolov in view of Ritz and further in view of TOMOMURA teaches:


As per claim 20, the claim recites a system, comprising a memory for storing a computer program for providing support for identification of problem root cause in a computing system and a processor connected to said memory, wherein said processor is configured to execute program instructions (See Nickolov: [0013] and [0104], various method(s), system(s) and/or computer program product(s) may be operable to cause at least one processor to execute a plurality of instructions, and the information and program instructions may be employed to implement the systems/methods, one or more embodiments relates to machine readable media that include program instructions, state information, etc. for performing various operations) as recited in claim 10 and as rejected above under 35 U.S.C. § 103 as being unpatentable over Nickolov in view of Ritz and further in view of TOMOMURA.
Therefore, claim 20 is rejected along the same rationale that rejected claim 10, respectively.
References
7.1. The prior art made of record: 
    A. U.S. Patent Application Publication US-20170034023-A1.
    B. U.S. Patent Application Publication US-20040225381-A1.
    C. U.S. Patent Application Publication US-20070299389-A1.
    D. U.S. Patent Application Publication US-20170201372-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
All references listed in U.S. Patent 10,114,811 are also referred to here.
    E. U.S. Patent Application Publication US-20110131316-A1.
    F. U.S. Patent Application Publication US-20180191753-A1.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 20, 2022